Name: Commission Regulation (EC) NoÃ 115/2007 of 7 February 2007 amending Regulation (EC) NoÃ 60/2004, as regards the assignment to the Community budget of the amounts charged for the quantities of surplus sugar not eliminated from the market
 Type: Regulation
 Subject Matter: EU finance;  European construction;  production;  beverages and sugar
 Date Published: nan

 8.2.2007 EN Official Journal of the European Union L 35/5 COMMISSION REGULATION (EC) No 115/2007 of 7 February 2007 amending Regulation (EC) No 60/2004, as regards the assignment to the Community budget of the amounts charged for the quantities of surplus sugar not eliminated from the market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first subparagraph of Article 41 thereof, Whereas: (1) Pursuant to Article 7(2) of Commission Regulation (EC) No 60/2004 of 14 January 2004 laying down transitional measures in the sugar sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), the amount to be charged to those Member States for the surplus quantities not eliminated from the market in accordance with Article 6(2) of that Regulation are to be assigned to the Community budget in four equal instalments by 31 December at the latest of each of the years 2006, 2007, 2008 and 2009. (2) Commission Decision 2006/776/EC of 13 November 2006 on the amounts to be charged for the quantities of surplus sugar not eliminated (2) fixed the amounts to be charged per Member State for the quantities of surplus sugar determined by Commission Regulation (EC) No 832/2005 of 31 May 2005 on the determination of surplus quantities of sugar, isoglucose and fructose for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (3) for which no adequate proof of elimination has been provided by 31 March 2006. (3) Pursuant to Article 6(3)(a) of Council Regulation (EC, Euratom) No 1150/2000 of 22 May 2000 implementing Decision 2000/597/EC, Euratom on the system of the Communities' own resources (4) entitlements established in accordance with Article 2 of that Regulation are to be entered in the accounts for own resources at the latest on the first working day after the 19th day of the second month following the month during which the entitlement was established. (4) According to Article 7(1) of Regulation (EC) No 60/2004 the Member States concerned had to submit proof of elimination to the Commission by 31 March 2006. In certain cases however, it was necessary to request supplementary information with regard to the proofs submitted. Due to the delays in the arrival of such additional information and the time required for their thorough analysis it was not possible to notify the Member States concerned of the charges to be paid by 31 October 2006. Consequently, in order to comply with the rules laid down in Regulation (EC, Euratom) No 1150/2000, the deadline set by Article 7(2) of Regulation (EC) No 60/2004 for the payment of the first instalment needs to be adjusted. (5) Regulation (EC) No 60/2004 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In Article 7, paragraph 2 of Regulation (EC) No 60/2004 is replaced by the following: 2. In case the proof of elimination from the market is not provided in accordance with paragraph 1, for a part or the totality of the surplus quantity, the new Member State shall be charged an amount equal to the quantity not eliminated multiplied by the highest export refunds applicable to white sugar falling within CN code 1701 99 10 during the period from 1 May 2004 to 30 November 2005. A share equal to 25 % of the total amount shall be assigned to the Community budget by 31 January 2007, 31 December 2007, 31 December 2008 and 31 December 2009 at the latest. The total amount shall be taken into account for the calculation of the production levies for the marketing year 2005/06. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 9, 15.1.2004, p. 8. Regulation as last amended by Regulation (EC) No 1667/2005 (OJ L 269, 14.10.2005, p. 3). (2) OJ L 314, 15.11.2006, p. 35. (3) OJ L 138, 1.6.2005, p. 3. (4) OJ L 130, 31.5.2000, p. 1. Regulation as amended by Regulation (EC, Euratom) No 2028/2004 (OJ L 352, 27.11.2004, p. 1).